     Case 5:13-cv-28160 Document 131 Filed 12/03/19 Page 1 of 3 PageID #: 1080



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                 AT BECKLEY

JAMES RIVER EQUIPMENT VIRGINIA, LLC,

               Plaintiff,

UNITED STATES OF AMERICA,

               Intervenor Plaintiff,

v.                                                            Civil Action No. 5:13-cv-28160

JUSTICE ENERGY COMPANY, INC.,

               Defendant.

                                       STATUS REPORT

        The United States reports that all of the installment payments set forth in this Court’s

Order of June 7, 2019 (ECF No. 128) have been paid, that the United States has received those

funds through electronic transfers, and that the civil penalty assessed by the Court against the

defendant has now been fully paid and satisfied. The United States now requests that this civil

action be dismissed with prejudice, with each party paying its own attorney’s fees and costs.
Case 5:13-cv-28160 Document 131 Filed 12/03/19 Page 2 of 3 PageID #: 1081



                                 Respectfully submitted,

                                 UNITED STATES OF AMERICA,
                                 Intervenor,

                                 MICHAEL B. STUART
                                 United States Attorney

                                 s/Fred B. Westfall, Jr.
                                 Fred B. Westfall, Jr. (WV State Bar No. 3992)
                                 Jason S. Bailey
                                 Assistant United States Attorneys
                                 Attorneys for United States
                                 P.O. Box 1713
                                 Charleston, WV 25326
                                 Phone: 304-345-2200
                                 Fax: 304-347-5443
                                 E-mail: fred.westfall@usdoj.gov
                                 Counsel for Intervenor United States of
                                 America




                                    2
  Case 5:13-cv-28160 Document 131 Filed 12/03/19 Page 3 of 3 PageID #: 1082



                                CERTIFICATE OF SERVICE

        I, Fred B. Westfall, Jr., Assistant United States Attorney for the Southern District of West
Virginia, hereby certify that on December 3, 2019, I electronically filed the foregoing STATUS
REPORT with the Clerk of the Court using the CM/ECF system which will send notification to
the following CM/ECF participants:

               Andrew L. Ellis
               John F. Hussell, IV
               John D. Wooton
               Wooton, Davis, Hussell & Ellis, PLLC
               P. O. Box 3971
               Charleston, WV 25339
               Counsel for Defendant Justice Energy Company, Inc.



                                                     s/Fred B. Westfall, Jr.
                                                     WV State Bar No. 3992
                                                     Assistant United States Attorney
                                                     P.O. Box 1713, Charleston, WV 25326
                                                     Phone: 304-345-2200
                                                     Fax: 304-347-5443
                                                     E-mail: fred.westfall@usdoj.gov




                                                3
